Dear Sheriff Balthazar:
You have requested a clarification on Attorney General Opinion No. 06-0098. The opinion dealt with a sales tax proceeds dedicated to "paying deputy salaries and law enforcement operations" of the St. Landry Parish Law Enforcement District ("District"). We opined that the Sheriff may enter into cooperative endeavor agreements with local police departments, and may use tax proceeds to pay the local departments for the performance of law enforcement operations.
You request clarification on whether payment of proceeds from the sales tax in question by the District, to a local police department, under a cooperative endeavor agreement, have to be in exchange for performance by the local police department of law enforcement operations which are the responsibility of the District. The answer to this question is in the affirmative. The proceeds from the tax in question must be used for law enforcement operations of the District. Any proceeds paid to a local police department must be for law enforcement operations performed by the local police which are the responsibility of the District. The proceeds may not be paid to a local police department to enhance the operations of such local police department.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: ________________________
  KENNETH L. ROCHE, III
  Assistant Attorney General